DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Two of the information disclosure statements filed 4/23/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because one of them lists a Non-Patent Literature publication (item #7) without a date of publication or retrieval and another one of them lists a Non-Patent Literature publication (item #16) without a date of publication or retrieval.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim ends with a semi-colon (;) but should end with a period (.).  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: The phrase “wherein identifying the access port as capable of power injection comprises” is grammatically incorrect because the step of “identifying” has not been recited earlier in the claim. It is suggested to amend this phrase to recite “wherein the method further comprises identifying the access port as capable of power injection, wherein the identifying comprises”. Appropriate correction is required. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7, 8, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024) in view of Schweikert (PG PUB 2008/0319399).
Re claim 1, Zinn discloses a medical method, comprising: obtaining (it is noted that since the access port is disclosed as being placed “into a patient”, Para 5, it is inherently “obtained”) an access port 10 (Fig 1,2; it is noted that all reference characters cited below refer to Fig 1 and/or Fig 2 unless otherwise noted), comprising: a body 22+50 (“lining 50 is cup-shaped and is inserted into well 32 of housing base 22 […] and secured therein”, Para 14) defining a fluid cavity 26 accessible via a septum 14 (Para 13); a continuous annular flange 20 circumscribing the septum at a top section of the body proximal of the fluid cavity (as seen in Fig 1), the flange including a plurality of openings (seen but not labeled in Fig 2); implanting the access port in a patient (“placement of the assembly into a patient”, Para 5); and connecting a catheter to the access port such that a lumen of the catheter is in fluid communication with the fluid cavity of the access port (“a catheter lumen to which the port assembly is secured”, Para 5). Zinn does not disclose a compliant outer cover disposed about the body and through the openings in the flange.   Schweikert, however, teaches a substantially similar access port 10 (Fig 1-4; it is noted that all reference characters cited below refer to Fig 1-4 unless otherwise noted) comprising a body 46+44 defining a fluid cavity 22 (comparable to body 22+50 forming cavity 36 of Zinn), a septum 14 (comparable to septum 14 of Zinn), an annular flange 36 (comparable to annular flange 20 of Zinn), and a compliant outer cover 42 disposed about the body and through openings 38,40 (Fig 11; compared to the openings seen but not labeled in Fig 2 of Zinn) in the flange (Para 23) for the purpose of minimizing the opportunity for ingrowth of patient tissue into the openings (Para 23). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn to include a compliant outer cover, as taught by Schweikert, for the purpose of minimizing the opportunity for ingrowth of patient tissue into the openings (Para 23). 
Re claim 2, Zinn discloses detecting one or more identification features that convey to a user that the access port is capable of power injection on an x-ray image after implanting the access port in the patient (Para 15), and in response to the detecting, injecting contrast media into the access port (Para 5). Zinn does not disclose that the flange is formed from a radiopaque material or that the plurality of openings comprise the one or more identification features; instead, Zinn teaches that the body is formed of a radiopaque material (“titanium” of lining 50, Para 14) and that the one or more identification features are found on the body (“lining 50 is cup-shaped and is inserted into well 32 of housing base 22 […] and secured therewithin”, Para 14) to indicate that the port is appropriate for power injection (Para 5). Schweikert, however, teaches an arrangement like that of Zinn where the body is formed of a radiopaque material that forms one or more identification features for indicating that the port is appropriate for power injection (as seen in Fig 8-10) but also teaches an equivalent arrangement where both the body and the flange are formed from a radiopaque material and a plastic material (“if the housing base 28 is made of a plastic material […] the entire housing base 28 could be applied with a radiopaque agent or fluid”, Para 30) and the plurality of openings found in the flange comprise one or more identification features that convey to a user that the access port is capable of power injection (as seen in Fig 11, Para 29). Since both arrangements achieve the same result, Schweikert teaches that the embodiment of Zinn (where only the body contains a radiopaque identification feature for indicating suitability for power injection) and the embodiment of Fig 11 of Schweikert (where only the flange contains a radiopaque identification feature for indicating suitability for power injection) were art-recognized equivalent configurations at the time the invention was made; therefore, it would have been obvious to one of ordinary skill in the art to modify Zinn’s flange and body to both be made of radiopaque material and plastic material, to modify Zinn’s openings of the flange to convey to a user that the access port is capable of power injection, and to eliminate the identification feature of “CT” from Zinn’s body since it has been held that substituting equivalent configurations of an invention involves only routine skill in the art.
Re claim 3, Zinn discloses that injecting contrast media into the access port comprises inserting a needle transcutaneously through the septum and into the fluid cavity (“penetration by a needle when it is inserted through the septum”, Para 6).
Re claim 5, Zinn as modified by Schweikert in the rejection of claim 2 above (to modify the openings of the flange to include the one or more identification features) disclose that the one or more identification features are formed into alphanumeric or symbolic characters (as seen in Fig 11 of Schweikert) for the purpose of indicating that the port is appropriate for power injection (Para 7). The motivation applied in claim 2 also applies to this claim. 
Re claim 7, Zinn discloses aspirating blood through the access port (“withdrawal of blood”, Para 14).
Re claim 8, Zinn discloses infusing medicaments through the access port (“drug infusion”, Para 3).
Re claim 11, Zinn discloses all the claimed features except that implanting the access port in the patient comprises threading one or more sutures through at least some of the plurality of openings to subcutaneously secure the access port to the patient.  Schweikert, however, teaches implanting the access port in the patient by threading one or more sutures through at least some of the plurality of openings to subcutaneously secure the access port to the patient (“openings 38,40 that serve to enable suturing to the patient”, Para 2; “subcutaneously implanted in a patient”, claim 2) for the purpose of attaching the port and the attached catheter for venous entry (Para 22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn to include implanting the access port by threading one or more sutures through at least some of the plurality of openings to subcutaneously secure the port to the patient, as taught by Schweikert, for the purpose of attaching the port and the attached catheter for venous entry (Para 22).
Re claim 12, Zinn discloses that the continuous outer flange is separate from the body and attached to the body (Para 13) but does not explicitly disclose that the body of the access port is formed from a first material and the continuous annular flange is formed from a second material different from the first material. Schweikert, however, teaches forming both the body and the flange from plastic material and a radiopaque material (“if the housing base 28 is made of a plastic material […] the entire housing base 28 could be applied with a radiopaque agent or fluid”, Para 30) – resulting in the body being formed of both a first material and a second material and the flange being formed from the first material and the second material(it is noted that, as written, the claim does not prevent the flange and the port sharing both the materials) – for the purpose of allowing the entire port to be visible by X-ray examination (Para 30). Therefore, it would have been obvious to modify Zinn to include the flange and the body to both include two different materials (resulting in the body being formed from the first and second of the materials and the flange being formed from the first and second of the materials), as taught by Schweikert, for the purpose of allowing the entire port to be visible by X-ray examination (Para 30).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Beasley (PG PUB 2006/0264898).
Re claim 4, Zinn/Schweikert disclose all the claimed features but do not explicitly disclose that the injecting contrast media into the access port comprises injecting at a rate of up to five milliliters per second.  Beasley, however, teaches injecting contrast media into an access port at a rate up to five milliliters per second (Para 86) for the purpose of maintaining a flow rate required for CT or MRI study (Para 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include the injecting being at a rate of up to five milliliters per second, as taught by Beasley, for the purpose of maintaining a flow rate required for CT or MRI study (Para 5).
Claim  6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Beling (PG PUB 2011/0092921).
Re claim 6, Zinn/Schweikert disclose all the claimed features except for explicitly detecting the one or more identification features visually prior to implanting the access port in the patient.  Beling, however, teaches visually detecting an identification feature of an access port prior to implanting it (“the impressions 28d may be viewed visually (with the naked eye)”, Para 20) for the purpose of ensuring that the port chosen for implanting is appropriate (Para 20). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include detecting the one or more identification features visually prior to implanting the access port in the patient, as taught by Beling, for the purpose of ensuring that the port chosen for implanting is appropriate (Para 20).
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Tucker (US Pat 5,718,682).
Re claim 9, Zinn/Schweikert disclose all the claimed features except that the continuous annular flange of the access port is integrally formed with the body of the access port.  Tucker, however, teaches integrally forming an annular flange 12 (Fig 1,2) with a body 16 (Fig 1,2) that defines a fluid cavity 34 (Fig 2) (Col 3, Lines 35-40) for the purpose of ensuring that the fluid cavity is tightly sealed and maintained (Col 3, Lines 40-44). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include the flange and the body integrally formed, as taught by Tucker, for the purpose of ensuring that the fluid cavity is tightly sealed and maintained (Col 3, Lines 40-44). 
Re claim 10, Zinn discloses that the body of the access port incorporates a radiopaque indicia formed from a radiopaque material, specifically a titanium material (Para 14) but is silent as to the material of the continuous annular flange and, therefore, does not disclose that the continuous outer flange is also formed from a titanium material. Schweikert, however, teaches forming both the body and the flange from plastic material and a radiopaque material (“if the housing base 28 is made of a plastic material […] the entire housing base 28 could be applied with a radiopaque agent or fluid”, Para 30) for the purpose of allowing the entire port to be visible by X-ray examination (Para 30). Therefore, it would have been obvious to modify Zinn to include the flange with the same radiopaque material as the body (disclosed by Zinn as titanium), as taught by Schweikert, for the purpose of allowing the entire port to be visible by X-ray examination (Para 30).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Baudino (US Pat 5,954,687).
Re claim 13, Zinn/Schweikert disclose all the claimed features except that the continuous annular flange includes a plurality of keyed notches that each fit over correspondingly keyed tabs on the body, and wherein the tabs are capable of being deformed after the notches are placed over the tabs such that the continuous annular flange is retained by the body. Baudino, however, teaches an access port (as seen in Fig 4) including an annular flange 48 (Fig 4), a body 50 (Fig 4), a plurality of keyed notches 56 (seen in Fig 4, labeled in Fig 5A) and correspondingly keyed tabs 54 (Fig 4), wherein the tabs are capable of being deformed after the notches are placed over the tabs such that the flange is retained by the body (due to the snapping action of the “split-flanged collets”, Col 2, Lines 25-30 and Col 5, Lines 54-59) for the purpose of securing the flange to the body (Col 5, Lines 59-60). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include keyed tabs and keyed notches, as taught by Baudino, for the purpose of securing the flange to the body (Col 5, Lines 59-60). Although Baudino teaches the keyed tabs being included on the flange and the keyed notches being included on the body, it would have been an obvious matter of design choice to modify Baudino (and thus Zinn/Schweikert) to switch the location of the keyed tabs and the notches so that the keyed tabs are on the body and the keyed notches are on the flange since Applicant has not disclosed that having the tabs and notches in these locations solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design since the tabs and notches would cooperate with each other to secure the flange to the body regardless of their respective locations on the flange and body. Absent a teaching as tot the criticality that the tabs be on the body and the notches be on the flange (and not the other way around), this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected result) to this particular arrangement. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert/Baudino to include the tabs on the body and the notches on the flange since it has been held that rearranging parts of an invention involves only routine skill in the art.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399)/Baudino (US Pat 5,954,687) in view of Maruyama (US Pat 5,904,934).
Re claim 14, Zinn discloses that the body of the access port incorporates a radiopaque indicia formed from a radiopaque material, specifically a titanium material (Para 14) and Zinn as modified by Schweikert in the rejection of claim 12 above discloses that both the body and the flange include a plastic material and a radiopaque material. Although Schweikert is silent as to what type of radiopaque material is used, it would have been obvious to use titanium as the radiopaque material of the flange since Zinn already discloses the use of titanium and it would reduce cost and production materials to use the same material for both radiopaque features. Additionally, Maruyama teaches using acetyl resin in an implantable device (Col 6, Line 66 – Col 7, Line 2) for the purpose of ensuring that the device does not shrink or expand when introduced into the patient (Col 7, Lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include the plastic material of both the body and the flange as acetyl resin, as taught by Maruyama, for the purpose of ensuring that the device does not shrink or expand when introduced into the patient (Col 7, Lines 2-3).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Smith et al. (PG PUB 2009/0227862).
Re claim 15, Zinn discloses all the claimed features except that the continuous annular flange generally defines a triangular shape including three vertices, and wherein the plurality of openings are formed into alphanumeric indicia at each vertex of the three vertices of the continuous annular flange. Schweikert, however, teaches that the flange of the access port includes a plurality of openings 38,40 (Fig 11) formed into alphanumeric indicia (as seen in Fig 11, Para 29) for the purpose of allowing it to be discernable that the port is suitable for power injection should the port be at an angle from the horizontal plane of the x-ray (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn to include the opening of the flange to comprise alphanumeric indicia, as taught by Schweikert, for the purpose of allowing it to be discernable that the port is suitable for power injection should the port be at an angle from the horizontal plane of the x-ray (Para 26). Schweikert does not teach that the flange generally defines a triangular shape including three vertices, and wherein the plurality of openings are at each vertex of the three vertices of the continuous annular flange. Smith, however, teaches a port 225 (Fig 10,22) comprising a flange 234 (Fig 10,22) generally defining a triangular shape (as seen in Fig 22) including three vertices with an opening at each of the three vertices (as seen in Fig 22) for the purpose of anchoring the port to tissue (Para 4). Since this is the same result achieved by the flange and openings of Zinn, it would have been obvious to one of ordinary skill in the art to modify the shape of Zinn’s flange and the placement of the openings since a mere change in shape or size and rearrangement of parts are both generally recognized as being within the level of ordinary skill in the art.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Mann (US Pat 8,197,454).
Re claim 16, Zinn/Schweikert disclose all the claimed features except that the compliant outer cover includes at least one of an antimicrobial component and an antithrombotic component. Mann, however, teaches applying an outer cover with an antimicrobial component for the purpose of forming an infection resistant barrier (Col 7, Lines 21-24). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include the outer cover with an antimicrobial component, as taught by Mann, for the purpose of forming an infection resistant barrier (Col 7, Lines 21-24).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399) in view of Ng (PG PUB 2010/0319700).
Re claim 17, Zinn as modified by Schweikert in the rejection of claim 1 above discloses that the compliant outer cover includes silicone (Para 23 of Schweikert – it is noted that the same motivation applied in claim 1 applies to this claim as well) but does not disclose that at least a portion of a surface of the compliant outer cover is frosted so as to render the portion of the surface substantially opaque. Ng, however, teaches using frosted silicone in components of medical devices for the purpose of preventing or limiting sticking of the component (Para 151. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert to include the outer cover such that at least a portion of it is frosted so as to render the surface of the portion substantially opaque, as taught by Ng, for the purpose of preventing or limiting sticking of the component (Para 151).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zinn (PG PUB 2009/0024024)/Schweikert (PG PUB 2008/0319399)/Ng (PG PUB 2010/0319700) in view of Greenberg (PG PUB 2002/0188282).
Re claim 18, Zinn/Schweikert/Ng disclose all the claimed features except that the silicone of the compliant outer cover includes a colorant. Greenberg, however, teaches using silicone that is mixed with a colorant (Para 65) for the purpose of facilitating visualizing the colored member during surgery (Para 65). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zinn/Schweikert/Ng to include the silicone with a colorant, as taught by Greenberg, for the purpose of facilitating visualization of the port during surgery (Para 65), for example during implantation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 4,704,103 to Stober, US Pat 5,281,205 to McPherson, US Pat 5,387,192 to Glantz, US Pat 6,527,754 to Tallarida, and PG PUB 2009/0221974 to Paganon each disclose access ports substantially similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783